Citation Nr: 1143707	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hips, shoulders, and knees. 

2.  Entitlement to service connection for a stomach disability, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for a sinus disability, including as due to an undiagnosed illness. 

4.  Entitlement to service connection for a bilateral ear infection disability, including as due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin disability, including as due to an undiagnosed illness. 

6.  Entitlement to service connection for depression, including as due to an undiagnosed illness. 

7.  Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness. 

8.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness. 

9.  Entitlement to service connection for a liver disability, including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife and his sister.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, and from November 1989 to March 1992, including service in the Southwest Asia theater of operations during the Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

A July 2007 Board decision denied all of the claims on appeal except for service connection for hepatitis C, claimed as liver damage, including as due to an undiagnosed illness, which was remanded for evidentiary development. 

The Veteran appealed the July 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board decision and remanded the case to the Board for compliance with an August 2008 Joint Motion for an Order Vacating and Remanding the Board Decision and Incorporating the Terms of this Motion (Joint Motion).  Accordingly, in November 2009 the Board remanded all the issues on appeal.

In December 2006, the Veteran testified before an undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In light of the poor quality of the recording, and pursuant to the Joint Motion, the Veteran testified before a second undersigned Veterans Law Judge during a November 2011 Travel Board hearing at the RO.  At that time, the Veteran waived the right to testify before a third Veterans Law Judge who would be part of the panel that decides the current appeal.  Transcript (T.) at p. 7.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

During the September 2011 hearing, the Veteran clarified that he was seeking service connection for osteoarthritis of the hips, shoulders and knees, not service connection for joint pain of the hips, shoulders, and knees, including as due to an undiagnosed illness.  T. at p. 3.  The Board has accordingly made the proper revision on the title page of this remand.  

The Veteran also clarified that he was withdrawing the issue of entitlement to service connection for hepatitis C, but was retaining the issue of entitlement to service connection for a liver disability other than hepatitis C.  T. at p. 5.  In this regard, the Joint Motion also referred to two separate service connection claims for the liver.  Specifically, it stated that in July 2007 the Board denied the issue of entitlement to service connection for a liver disorder as due to an undiagnosed illness, and remanded the issue of entitlement to service connection for hepatitis C on a direct basis.  

However, a review of the Board's July 2007 decision indicates that the Joint Motion was in error.  The Board did not address two separate liver service connection claims.  It remanded the issue of entitlement to service connection for hepatitis C, claimed as liver damage, including as due to an undiagnosed illness.  It did not address or identify any other liver service connection claim.

In light of this procedural history, the Board finds there is no separate claim for service connection for hepatitis C for the Board to dismiss as withdrawn.  The Board will continue to address the issue of entitlement to service connection for a liver disability, to include as due to an undiagnosed illness.  The Board has accordingly made the proper revision on page 2 of this remand.

During the September 2011 hearing, the Veteran and his witnesses testified that he is unemployable due to the claimed disabilities.  Thus, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's November 2009 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's November 2009 remand requested that the RO obtain certain service treatment records and service personnel records.  If those records could not be obtained, the RO was to document the steps taken and explain why the records either no longer exist or why further efforts would be futile.  However, while the RO did attempt, unsuccessfully, to obtain the requested records, the RO did not document the steps taken and explain why the records either no longer exist or why further efforts to obtain them would be futile.

In addition, after completing the requested action (which included VA examinations) the RO was to readjudicate the Veteran's claims for service connection.  A review of the claims file reflects that VA did conduct the requested examinations, but that the RO did not then readjudicate any of the Veteran's service connection claims.  Thus, a remand is necessary for readjudication of the claims on appeal, and issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.38 (2011) (requiring issuance of an SSOC after remand from the Board unless the benefit is fully granted).  

Accordingly, the case is REMANDED for the following action:

1.  If the service treatment records and service personnel records of the Veteran's first period of military service, and the service personnel records of the Veteran's second period of service, cannot be obtained, the RO must document the steps taken and explain why the records either (1) no longer exist; or, (2) why further efforts to obtain them would be futile. 

2.  Then, readjudicate each of the Veteran's claims, considering all applicable theories of entitlement to service connection, to include direct service connection, aggravation of a pre-existing disability, presumptive service connection for a chronic disease, or as due to undiagnosed illness, as appropriate.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC addressing all evidence received since the Board's November 2009 remand, and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________           ________________________________
	ROBERT E. SULLIVAN                      DEBORAH W. SINGLETON 
	              Veterans Law Judge                               Veterans Law Judge
          Board of Veterans' Appeals                     Board of Veterans' Appeals



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

